DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant's arguments, filed on September 30, 2021, with respect to objections to claims 2, 5, 7, 13, 16, and 18  have been considered and are persuasive. Objections to claims 2, 5, 7, 13, 16, and 18 have been withdrawn.
3.	Applicant’s arguments regarding rejection of claims 1-2, 4-8, 10-13, and 15-19, as amended, under 35 U.S.C. 103 have been considered but are moot because the arguments do not apply to any combination of the references being used in the current rejection. Examiner has applied Chen ‘864 (US 2020/0092864) to clearly teach the amended limitations in claims 1-2, 4-8, 10-13, and 15-19.

Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-2, 4-8, 10-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa ‘526 (US 2012/0115526, “Ogawa ‘526”), in view of Hwang ‘642 (US 2020/0120642, “Hwang ‘642”; Hwang ‘642 was filed on December 17, 2019, claiming priority to US provisional application 62/555624 filed on September 7, 2017, and thus Hwang ‘642 was effectively filed before the claimed invention; further, the US provisional application 62/555624 fully supports all citations made in the rejection from the Hwang ‘642 reference), and further in view of Chen ‘864 (US 2020/0092864, “Chen ‘864”).
Regarding claims 1, 12, and 19, Ogawa ‘526 discloses user equipment (FIG. 4; item 200), 
comprising a processor; wherein the processor is configured to implement following steps (para 150-152; each function is implemented by a processor):
determining a resource block (RB) comprised in a first resource block group (RBG) in a bandwidth part (BWP) (FIG. 2, para 40 and 66; a band to which frequency hopping is applied is divided into equal subbands, where a terminal frequency hops between the subbands; the subbands consist of RBs; RBs in the overall band are grouped into RBGs; the terminal determines the RBs in the RBGs in each subband; thus, the terminal determines RBs in a first RBG in a subband, which is a part of the overall band);
determining an RB comprised in other RBG in the BWP, wherein the other RBG is an RBG other than the first RBG in the BWP (FIG. 2, para 66; the terminal determines the RBs in the RBGs in each subband; thus, the terminal determines RBs in RBGs other than the first RBG in each subband),
wherein the determining the RB comprised in the first RBG in the BWP comprises:
determining the RB comprised in the first RBG in the BWP according to a notification message transmitted by a network side (FIGS. 3 and 4, para 42, 51, and 60-62; the base station assigns RBs to the terminal, and generates resource assignment information to indicate the assignments to the terminal; the terminal receives control information that includes the resource assignment information; thus, the terminal determines the assigned RBs according to a notification message transmitted by the base station; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art); or
determining the RB comprised in the first RBG in the BWP according to an offset between a first RB in the BWP and a first RB of a carrier bandwidth.
However, Ogawa ‘526 does not specifically disclose user equipment, comprising a storage, a processor and a computer program stored in the storage and configured to be executed by the processor; wherein the processor is configured to read the computer program in the storage to implement following steps. Further, although Ogawa ‘526 discloses determining an RB comprised in other RBG in the BWP, wherein the other RBG is an RBG other than the first RBG in the BWP, Ogawa ‘526 does not specifically disclose determining an RB comprised in other RBG in the BWP according to a pre-acquired RBG size.
Hwang ‘642 teaches user equipment (FIG. 13/14, para 266-267; a user equipment (UE) device), comprising a storage (FIG. 13/14, para 266; memory 120), a processor (FIG. 13/14, para 266; processor 110) and a computer program stored in the storage and configured to be executed by the processor (FIG. 13/14, para 266; memory stores information for driving the processor); wherein
the processor is configured to read the computer program in the storage to implement following steps (FIG. 13/14, para 266; memory stores information for driving the processor):
determining an RB comprised in other RBG in the BWP according to a pre-acquired RBG size (para 98-99, 104-105, and 142; RBG size is pre-set and indicated to the UE via downlink control information (DCI); resource allocation depends on the RBG size; resource allocation information is also indicated to the UE via the DCI; thus, the UE determines RBs in RBGs according to a pre-acquired RBG size).
Hwang ‘642, para 8).
However, Ogawa ‘526 in combination with Hwang ‘642 does not specifically disclose wherein the BWP is a BWP in a new radio (NR).
Chen ‘864 teaches wherein the BWP is a BWP in a new radio (NR) (para 3; bandwidth part in new radio).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the user equipment that determines RBs in RBGs in a BWP of Ogawa ‘526 and Hwang ‘642, to include Chen ‘864’s  bandwidth part in new radio. The motivation for doing so would have been to indicate a working bandwidth part of the terminal device. (Chen ‘864, para 4).
Regarding claim 8, Ogawa ‘526 discloses user equipment (FIG. 4; item 200), comprising:
a first determination circuit (para 150-151; each function is implemented by an integrated circuit), 
configured to determine a resource block (RB) comprised in a first resource block group (RBG) in a bandwidth part (BWP) (FIG. 2, para 40 and 66; a band to which frequency hopping is applied is divided into equal subbands, where a terminal frequency hops between the subbands; the subbands consist of RBs; RBs in the overall band are grouped into RBGs; the terminal determines the RBs in the RBGs in each subband; thus, the terminal determines RBs in a first RBG in a subband, which is a part of the overall band);
FIG. 2, para 66; the terminal determines the RBs in the RBGs in each subband; thus, the terminal determines RBs in RBGs other than the first RBG in each subband); wherein
the first determination circuit is configured to determine the RB comprised in the first RBG in the BWP according to a notification message transmitted by a network side (FIGS. 3 and 4, para 42, 51, and 60-62; the base station assigns RBs to the terminal, and generates resource assignment information to indicate the assignments to the terminal; the terminal receives control information that includes the resource assignment information; thus, the terminal determines the assigned RBs according to a notification message transmitted by the base station; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art); or
the first determination circuit is configured to determine the RB comprised in the first RBG in the BWP according to an offset between a first RB in the BWP and a first RB of a carrier bandwidth.
However, Ogawa ‘526 does not specifically disclose user equipment, comprising a second determination circuit. Further, although Ogawa ‘526 discloses configured to determine an RB comprised in other RBG in the BWP, wherein the other RBG is an RBG other than the first RBG in the BWP, Ogawa ‘526 does not specifically disclose configured to determine an RB comprised in other RBG in the BWP according to a pre-acquired RBG size.
Hwang ‘642 teaches user equipment (FIG. 13/14, para 266-267; a user equipment (UE) device), comprising: 
a second determination circuit (FIG. 13/14, para 266-268; processor 110, where the processor includes application-specific integrated circuits (ASICs)), 
para 98-99, 104-105, and 142; RBG size is pre-set and indicated to the UE via downlink control information (DCI); resource allocation depends on the RBG size; resource allocation information is also indicated to the UE via the DCI; thus, the UE determines RBs in RBGs according to a pre-acquired RBG size).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ogawa ‘526’s user equipment that determines RBs in RBGs in a BWP, to include Hwang ‘642’s UE that determines RBs in RBGs according to a pre-acquired RBG size. The motivation for doing so would have been to provide a method in which resource allocation information provides information regarding a time domain of a resource to be allocated (Hwang ‘642, para 8).
However, Ogawa ‘526 in combination with Hwang ‘642 does not specifically disclose wherein the BWP is a BWP in a new radio (NR).
Chen ‘864 teaches wherein the BWP is a BWP in a new radio (NR) (para 3; bandwidth part in new radio).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the user equipment that determines RBs in RBGs in a BWP of Ogawa ‘526 and Hwang ‘642, to include Chen ‘864’s  bandwidth part in new radio. The motivation for doing so would have been to indicate a working bandwidth part of the terminal device. (Chen ‘864, para 4).
Regarding claims 2 and 13, Ogawa ‘526 in combination with Hwang ‘642 and Chen ‘864 discloses all the limitations with respect to claims 1 and 12, respectively, as outlined above.
Further, Ogawa ‘526 teaches wherein the first RBG is a first RBG on a low frequency side of the BWP (FIG. 9, para 116; terminal groups RBs into RBGs in order starting from RB#1 through RBG#48; the terminal groups RBs in subband 0 starting from RB#7, where RB#7 is on the low frequency side of the subband);
FIG. 9, para 116; the terminal groups RBs into RBGs in subband 0 starting from RB#7, where RB#7 is on the low frequency side of the subband; thus, the terminal determines the RBs in the RBGs in the subband in ascending order of frequency); or,
the first RBG is a first RBG on a high frequency side of the BWP; the determining the RB comprised in other RBG in the BWP according to the pre-acquired RBG size comprises: determining the RB comprised in the other RBG in the BWP in descending order of frequency according to the pre-acquired RBG size.
Examiner notes the use of alternative language. For rejection purposes, only one of the alternative limitations must be disclosed by prior art.
Regarding claims 4, 10, and 15, Ogawa ‘526 in combination with Hwang ‘642 and Chen ‘864 discloses all the limitations with respect to claims 1, 8, and 12, respectively, as outlined above.
Further, Ogawa ‘526 teaches wherein, the notification message comprises: a starting position of the first RBG (FIG. 9, para 42, 51, 60-62, and 116; terminal receives resource assignment information from the base station, indicating RBs in subband 0; the RBs are grouped into RBGs starting from RB#7, which is the first RB in the first RBG of subband 0, RBG#2; thus, the notification message that contains the resource assignment information includes the starting position of the first RBG of subband 0), 
an ending position of the first RBG, a quantity of the RB comprised in the first RBG, or a starting position of a second RBG in the BWP.
Examiner notes the use of alternative language. For rejection purposes, only one of the alternative limitations must be disclosed by prior art.
Regarding claims 5 and 16, Ogawa ‘526 in combination with Hwang ‘642 and Chen ‘864 discloses all the limitations with respect to claims 4 and 15, respectively, as outlined above.
Further, Ogawa ‘526 teaches wherein the determining the RB comprised in the first RBG in the BWP according to the notification message transmitted by the network side comprises: 
taking an RB belonging to the BWP among a quantity P of RBs starting from the starting position of the first RBG as the RB comprised in the first RBG in case that the notification message comprises the starting position of the first RBG, wherein the P is the RBG size (FIG. 9, para 42, 51, 60-62, and 116; terminal receives resource assignment information from the base station, indicating RBs in subband 0; the RBs are grouped into RBGs starting from RB#7, where RB#7 is the first RB in the first RBG of subband 0, RBG#2; RBG size is P, where P=3; thus, terminal determines a RB belonging to subband 0 among a quantity P of RBs starting from the starting position of the first RBG, RBG#2, as the RB in the first RBG, in case that the notification message contains resource assignment information including the starting position of the first RBG of subband 0, wherein P is RBG size); or
taking the at least one RB starting from the first RB in the BWP as the RB comprised in the first RBG in case that the notification message comprises the ending position of the first RBG, wherein an ending position of the at least one RB is the ending position of the first RBG; or taking the at least one RB starting from the first RB in the BWP as the RB comprised in the first RBG in case that the notification message comprises the quantity of the RB comprised in the first RBG, wherein a quantity of the at least one RB is the quantity of the RB comprised in the first RBG; or taking at least one RB starting from the first RB in the BWP as the RB comprised in the first RBG in case that the notification message comprises the starting position 
Examiner notes the use of alternative language. For rejection purposes, only one of the alternative limitations must be disclosed by prior art.
Regarding claims 6, 11, and 17, Ogawa ‘526 in combination with Hwang ‘642 and Chen ‘864 discloses all the limitations with respect to claims 1, 8, and 12, respectively, as outlined above.
Further, Ogawa ‘526 teaches wherein the determining the RB comprised in the first RBG in the BWP according to the offset between the first RB in the BWP and the first RB of the carrier bandwidth (FIG. 9, para 116; terminal calculates an offset, i.e., RBG start position offset, in order to determine the start RB position of the first RBG in subband 0, relative to the first RB of the system band) comprises:
determining a quantity T of RBs in the BWP as the RB comprised in the first RBG, wherein the T is equal to P-(S mod P), the P is the RBG size, the S is the offset, and the mod is a remainder function (FIG. 12, para 116; terminal groups RBs into RBGs in subband 0, where each RBG includes P RBs, P=3, and the offset is S RBs, S=3; the size of the first RBG in subband 0, RBG#1, is 3 RBs; thus, terminal determines the quantity T of RBs in the first RBG in subband 0 is equal to P-(S mod P), where P=3, S=3, and T=P-(S mod P)=3).
Regarding claims 7 and 18, Ogawa ‘526 in combination with Hwang ‘642 and Chen ‘864 discloses all the limitations with respect to claims 6 and 17, respectively, as outlined above.
Further, Ogawa ‘526 teaches wherein the determining the quantity T of the RBs in the BWP as the RB comprised in the first RBG comprises: taking the quantity T of the RBs starting from the first RB in the BWP as the RB comprised in the first RBG (FIG. 12, para 116; terminal determines the quantity T of RBs in the first RBG in subband 0, T=3, as the RBs comprised in the first RBG in subband 0, where the T=3 RBs comprised in the first RBG in subband 0 start from the first RB in subband 0, RB#3).

Conclusion
Internet Communication
	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, https://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only. (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.0.

	 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEVENA SANDHU whose telephone number is (571) 272-0679.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST, Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Thier can be reached on (571)272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEVENA ZECEVIC SANDHU/Examiner, Art Unit 2474   
/HABTE MERED/Primary Examiner, Art Unit 2474